                                            FID: 10871149
                                            1984-0429-2114-J




                                                                            10:12 am, Apr 29 2019




                                               1:19MJ50


                                                                 FILED
                                                                 FILED
                                                                 5/1/2019




                           4/29/19                                   4/30/2019
        W/ NC- Charlotte

5/01/2019


                                     Jim Satterwhite, USMS for FBI
